DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 07/10/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 07/10/2020 has been considered.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1, 2 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay (“McKay”) US PG-Pub 2017/0324385.
McKay discloses in Fig. 4 an integrated circuit, comprising: a first MOS transistor (e.g. element 405a/405b, col. 5, lines 30-60) that is located  in and on a semiconductor film of a silicon-on-insulator (SOI) substrate having, below a buried insulator layer (e.g. element 470), a first back gate region (e.g. element 450a/450b) and two first  auxiliary regions (e.g. element 480a/480b);  wherein the two first auxiliary regions are located,  respectively, below source and drain contact regions (e.g. element 464a/466a, 464b/466b) of the first MOS  transistor and on opposite sides of the first back gate region; and wherein a  conductivity type (e.g. N-type. Fig. 4) of the two first auxiliary regions is opposite a conductivity type (e.g. P-type) of the first back gate region (col. 6, lines 20-30); and wherein the conductivity type (e.g. N-type) of the  two first auxiliary regions is identical to a conductivity type  (e.g. N-type, col. 5, lines 30-60 and claim 2) of the source and drain contact regions of the first MOS transistor; and wherein the first  back gate region is coupled to a first back gate biasing contact region (e.g. annotated element GBC shown below) having  a conductivity type (e.g. P-type which is similar to P-sub terminal 425 comprised of P+ dopant material discussed in col. 6, lines 10-20) opposite the conductivity type of the two first auxiliary  regions.   
 Re claim 2, McKay discloses wherein the first MOS transistor is an NMOS transistor (col. 5, lines 30-60 and claim 2).  
Re claim 15, McKay (col. 5, lines 30-40) discloses wherein the SOI substrate is a fully depleted silicon-on-insulator substrate.  
 Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Cheng et al. (“Cheng”) US PG-Pub 2014/0312423/Galy (“Galy”) USPAT 9,660,034.
	Re claim 4, McKay discloses wherein the semiconductor well includes the two first auxiliary regions and the first back gate region and couples the first back gate region to the first back gate biasing contact region. The difference between McKay and the present claim is the recited shallow trench isolation.
Cheng discloses in Fig. 9 a shallow trench isolation structure (e.g. element 310) which extends through a semiconductor film (e.g. element 306), through the buried insulator layer (e.g. element 304) and partially into a semiconductor well under the buried insulator layer, back gate region (e.g. element 312-313). Similarly, Galy discloses in Fig. 1 a shallow trench isolation structure (e.g. element 41) which extends through a semiconductor film, through the buried insulator layer (e.g. element 31) and partially into a semiconductor well under the buried insulator layer, back gate region (e.g. element 29).  Note that incorporating the shallow trench isolation structure into McKay’s device would yield   shallow trench isolation structure being in contact with the two first auxiliary regions. 
 	The teachings of Cheng/Galy could be incorporated with McKay's device which would result in the claimed invention of a shallow trench isolation structure. The motivation to 
	Re claim 3, it is within the scope of the invention to replace McKay’s P-sub (420) with N-sub (420) which would yield a first PMOS where source and drain contact regions (e.g. P-type) of the first MOS  transistor and on opposite sides of the first back gate region; and wherein a  conductivity type (e.g. P-type) of the two first auxiliary regions is opposite a conductivity type (e.g. N-type); and wherein the conductivity type (e.g. P-type) of the  two first auxiliary regions is identical to a conductivity type of the first PMOS.
Re claim 5, incorporating the shallow trench isolation structure of Cheng/Galy into McKay’s device would yield the shallow trench isolation structure surrounding a region of the semiconductor well which includes the two first auxiliary regions and the first back gate region.    
Re claim 6, incorporating the shallow trench isolation structure of Cheng/Galy into McKay’s device would yield wherein the shallow trench isolation structure having a depth which extends below a bottom of the two first auxiliary regions.    

    PNG
    media_image1.png
    1293
    1031
    media_image1.png
    Greyscale

Re claim 15, Cheng (¶[0052]) discloses wherein the SOI substrate is  a fully depleted silicon-on-insulator substrate.
Allowable Subject Matter
11.	Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  McKay discloses a second MOS transistor, which is electrically insulated from the first MOS transistor and further wherein the first and second MOS transistors are of opposite conductivity type, said second MOS transistor having, below the buried insulator layer, a second back gate region. However, claim 7 also requires two second auxiliary regions;  wherein the two second auxiliary regions are  located, respectively, below source and drain contact regions of the second MOS  transistor;  and wherein a conductivity type of the two second auxiliary  regions is opposite a conductivity type of the second back gate region;  and  wherein the conductivity type .

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Solaro et al. (USPAT 9,666,577) teaches an integrated circuit including a bipolar transistor having two first auxiliary regions located, respectively, below emitter and collector contact regions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/AHMED N SEFER/Primary Examiner, Art Unit 2893